Citation Nr: 0112991	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-23 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints; to include the knees, hips, shoulders.

2.  Entitlement to service connection for residuals of 
fractures of the right upper cheek, right arm, hands, and 
right leg.

3.  Entitlement to service connection for a sinus disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hearing 
loss disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right ankle injury, to include right ankle arthritis.

7.  Entitlement to an increased rating for traumatic 
arthritis of the left ankle, status post fracture, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1948 to April 
1952; June 1952 to June 1958; and July 1958 to January 1973.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A review of the record shows that the RO, in a September 2000 
rating decision, denied service connection for hepatitis A, 
B, and C.  The appellant was notified of this decision and of 
his appellate rights.  The appellant testified before the 
undersigned member of the Board in January 2001 regarding his 
disagreement with the denial of this claim and submitted a 
doctor's statement that verified that he had post-service 
hepatitis C.  A notice of disagreement and substantive appeal 
"must be filed with the [VA] office from which the claimant 
received notice of the determination being appealed . . ."  
38 C.F.R. § 20.300 (2000).  Hearing testimony before the 
Board cannot be accepted as a notice of disagreement since 
this testimony is not being presented to RO personnel.  See 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (hearing testimony 
before the Board, even though given within the one-year NOD 
filing period, cannot constitute a valid NOD, because it was 
taken before the Board and not the RO and it did not serve to 
trigger or initiate appellate review).  The appellant and his 
representative are therefore informed that if the appellant 
intents to appeal the September 2000 rating decision, the 
veteran must file a timely notice of disagreement with the 
RO.

The issues of entitlement to service connection for arthritis 
of multiple joints to include knees, hips, shoulders; 
residuals of fractures of the right upper cheek, right arm, 
hands, and right leg and a sinus condition as well an 
increased rating for service connected left ankle are 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  Service connection for a bilateral ear disability was 
denied in a November 1995 rating decision.  The veteran did 
not appeal.

2.  The evidence submitted in support of the petition to 
reopen his claim for service connection for hearing loss 
disability consisted of testimony that was duplicative of the 
appellant's contentions at the time he filed his claim.

3.  Service connection for a low back disability was denied 
in a February 1974 rating decision.  The veteran did not 
appeal.

4.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a low back 
disability consisted of evidence that is duplicative of 
evidence already of record.

5.  Service connection for a right ankle disability to 
include arthritis was denied in a November 1995 rating 
decision.  The veteran did not appeal.

6.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a right ankle 
disability to include arthritis consisted of medical evidence 
that confirmed that which was known at the time of the prior 
decision, and testimony that was not competent on the 
question of a nexus to service.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for bilateral hearing loss disability has not been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).

2.  The February 1974 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for a low back disability has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2000).

3.  The November 1995 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for residuals of a right ankle injury, to include 
right ankle arthritis has not been received.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
In a February 1974 rating decision, the RO denied service 
connection for an ear disability that included hearing loss 
disability and a low back disability that was complained of 
on VA examination.  No appeal was perfected from that 
decision and it is final.  In November 1995, the RO found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for an ear 
disability to include hearing loss disability.  Service 
connection for a right ankle disability to include arthritis 
was also denied.  No appeal was perfected from that rating 
decision and it is final.

However, a claim may be reopened upon submission of new and 
material evidence.  When faced with a petition to reopen a 
previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2000).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veterans Claims Assistance Act specifically states that 
nothing in this section shall be construed to require the 
Board to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); to be codified at 38 U.S.C.A. § 5103A (f).  If a 
petition to reopen a claim is denied, the inquiry ends, and 
Board does not proceed to determine whether the duty to 
assist has been met.

However, the Board has considered prior precedent that 
established that VA is obligated to advise a claimant of the 
kind of evidence needed to reopen a previously denied claim, 
see Graves v. Brown, 8 Vet. App. 522 (1996).  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the RO has 
fulfilled its obligation to advise the appellant of the 
evidence needed to reopen a previously denied claim.  In both 
the rating decision issued in January 1999 and the Statement 
of the Case issued in June 1999, the appellant was advised of 
the regulations and governed finally denied claims and the 
evidence necessary to reopen his claims.  We hold that all 
duties owed the appellant in this regard have been met.

I.  Hearing loss disability.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2000), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).

The evidence before the RO at the time of the November 1995 
rating decision is summarized as follows.  The appellant had 
claimed service connection for high frequency hearing loss 
that was caused by noise exposure during his service in 
Vietnam.  Service medical records revealed 15/15 hearing 
bilaterally at enlistment.  At the time of his retirement 
examination in August 1972, the appellant complained of 
hearing loss, but his audiometric examination did not reveal 
hearing loss disability for VA purposes.  The examiner 
identified high frequency hearing loss.  On VA examination in 
January 1974, high frequency hearing loss was identified in 
the left ear only at 4000 dB.

The evidence submitted in support of the appellant's petition 
to reopen the claim for service connection for hearing loss 
disability consisted of his testimony before the Board in 
January 2001 wherein he reiterated his contentions that his 
hearing loss had its onset after his service in Vietnam.  

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  At the time service 
connection for hearing loss disability was denied in November 
1995, there was evidence of post-service high frequency 
hearing loss disability in the left ear for VA purposes, but 
no objective evidence of hearing loss in service on 
audiometric examination.  Competent evidence that attributed 
the post-service left ear hearing loss disability to service 
had not been presented.  The evidence submitted in support of 
the petition to reopen the claim is  the appellant's 
testimony.  Lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  
Hickson v. West, 11 Vet. App. 374 (1998).  Furthermore, the 
appellant's testimony is duplicative of his prior contentions 
and therefore, not new and material. 

II.  Low back disability.

The evidence before the RO at the time of the February 1974 
rating decision is summarized as follows.  The appellant 
reported recurrent back pain at the time of his retirement 
examination in August 1972.  He reported that he was admitted 
to an emergency room in 1963 for back pain and was treated 
and released to bedrest.  This report was not confirmed in 
the service medical records and no back disability was 
identified on the examination in April 1965, April 1971 or 
August 1972.  On VA examination in January 1974, chronic mild 
lumbosacral strain was diagnosed with no objective evidence 
of any back disease on physical examination or X-ray 
examination.

The evidence submitted in support of the petition to reopen 
the claim for service connection for a low back disability 
included a private hospital physical examination report from 
a November 1983 admission that noted no abnormal findings on 
physical examination, and the appellant's testimony before 
the Board in January 2001 wherein he reiterated his 
contention that he was seen for back complaints in service.

At the time service connection for a low back was denied in 
February 1974, there was no objective evidence of a back 
injury or residuals of a back injury in service, no objective 
evidence of a current back disability, and no competent 
evidence that attributed a current back disability to 
service.  The evidence submitted in support of the petition 
to reopen the claim does not address these matters.  Lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Hickson, 11 Vet. App. 
at 374. 

III.  Right ankle disability to include arthritis.

The evidence before the RO at the time of the November 1995 
rating decision is summarized as follows.  No right ankle 
injury and no right ankle disability was reported or 
identified in service medical records or in the retirement 
examination conducted in August 1972.  On VA examination in 
January 1974, there was some thickening of the ankle joints, 
but no right ankle disability was diagnosed.  The appellant 
did not report a right ankle injury.  X-rays taken at the VA 
Medical Center in February 1994 documented old fractures and 
degenerative changes in both ankles.  In March 1994 VA 
Medical Center records, moderately severe degenerative joint 
disease in both ankles was diagnosed, and in September 1995 
post-traumatic degenerative joint disease in both ankles was 
indicated.  In private medical records dated in 1995, 
degenerative joint disease in both ankles was identified with 
the appellant reporting bilateral ankle fractures in service 
with reinjury to the right ankle in 1978 and subsequent 
surgery.  

The evidence submitted since the November 1995 rating 
decision consisted of the following:  The appellant claimed 
that he suffered from arthritis in his ankles as a direct 
result of joint trauma during parachuting in service.  
Private medical records dated in 1995 confirmed a previous 
right ankle fracture with screws in place and arthritic 
changes.  In a December 2000 letter, Dr. Lane confirmed a 
diagnosis of osteoarthritis in multiple joints including the 
ankles, as a result of the aging process and well as multiple 
fractures.  The appellant also provided testimony that the 
right foot was broken in 1978 when his service connected left 
ankle caused him to slip and fall off a ladder.  He also 
testified that the reason he developed arthritis in so many 
joints was from spending so many years serving in cold 
climates.

At the time service connection was denied in November 1995, 
there was no evidence of a right ankle injury in service, 
neither by report nor by objective medical examination.  
Degenerative joint disease was identified in the right ankle 
many years after service, and it was only attributed to 
service by the appellant's report of history.  The evidence 
submitted in support of the petition to reopen the claim 
confirms that which was known in November 1995; a post-
service diagnosis of arthritis in the right ankle.  That 
which confirms a previously known fact at the time of the 
prior final decision is cumulative and therefore, not new and 
material.  Sagainza v. Derwinski, 1 Vet. App. 575, 579 
(1991); Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
The appellant's lay statements, even as to new theories of 
entitlement such as cold exposure, do not serve as new and 
material evidence as they amount to lay assertions of medical 
causation.  Therefore, new and material evidence has not been 
submitted.


ORDER

The petition to reopen claims for service connection for a 
bilateral hearing loss disability, service connection for a 
back disability, and service connection for residuals of a 
right ankle injury, to include right ankle arthritis. is 
denied.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

I.  Service connection for arthritis of multiple joints; to 
include the knees, hips, shoulders, residuals of fractures of 
the right upper cheek, right arm, hands, and right leg and 
sinus disability

In support of his appeal, the appellant has submitted a 
letter from Dr. Lane that indicated that the appellant had 
been followed by this physician for several years.  Recent 
treatment records from Dr. Lane should be obtained.  

The RO should continue efforts to obtain any additional 
service medical records until a determination is made that 
such records do not exist or that further efforts to obtain 
these records would be futile.  38 U.S.C.A. § 5103A(b)(3).  
This Remand serves as notice to the appellant that his 
service medical records do not document any inservice 
fracture (other than of the left ankle) or a sinus disease or 
injury.  Competent evidence that attributes arthritis of 
multiple joints or a sinus disability to an inservice disease 
or injury has not been presented.  Competent evidence of 
inservice fractures of the right arm, right upper cheek, or 
left leg has not been presented.  Competent evidence of a 
fracture of the right leg which is proximately due to or the 
result of a service-connected left ankle traumatic arthritis 
has not been presented.

If the appellant has evidence that attributes his claimed 
disabilities to service, he must submit it.  The appellant 
should submit or identify with specificity any current 
outstanding medical treatment records for any of his claimed 
disabilities.

II.  Entitlement to an increased rating for traumatic 
arthritis of the left ankle.

The assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
appellant contends that his left ankle disability has 
worsened, that walking has become slow and difficult, and 
that his ankle was always tender.  The record does not 
contain a recent compensation and pension examination and the 
evidence of record is not adequate for rating purposes.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should continue efforts to 
obtain service medical records and if such 
records are not obtained, make a 
determination that any additional service 
medical records do not exist or that 
further efforts to obtain these records 
would be futile. 

3.  The RO should obtain any current 
treatment records from Dr. Lane.  The RO 
should obtain any additional treatment 
records identified by the appellant 
pursuant to this Remand.

4.  The RO should schedule the appellant 
for a VA examination of his left ankle.  
The examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination.  The examiner 
should describe in degrees, the 
limitation, if any, of dorsiflexion and 
plantar flexion in the left ankle.  
Furthermore, the examiner should describe 
any findings such as less movement that 
normal; more movement than normal; 
weakened movement; excess fatigability; 
incoordination; and/or painful movement 
in the left ankle and detail the extent 
to which any such functional impairment 
further limits range of motion.

5.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulations.

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 



